Exhibit 10.2

EXECUTION COPY

 

 

$500,000,000

364-DAY COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY

among

RAYTHEON COMPANY,

as the Borrower,

THE LENDERS NAMED HEREIN,

BANK OF AMERICA, N.A.,

as Syndication Agent,

CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Dated as of November 18, 2009

 

 

J.P. MORGAN SECURITIES INC. and

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I Definitions    1   SECTION 1.01.  

Defined Terms

   1   SECTION 1.02.  

Terms Generally

   14 ARTICLE II The Credits    14   SECTION 2.01.  

Commitments

   14   SECTION 2.02.  

Loans

   15   SECTION 2.03.  

Competitive Bid Procedure

   16   SECTION 2.04.  

Borrowing Procedure

   17   SECTION 2.05.  

Term Loans

   18   SECTION 2.06.  

Request for Term Borrowing

   18   SECTION 2.07.  

Evidence of Debt; Repayment of Loans

   18   SECTION 2.08.  

Fees

   19   SECTION 2.09.  

Interest on Loans

   19   SECTION 2.10.  

Default Interest

   20   SECTION 2.11.  

Alternate Interest

   20   SECTION 2.12.  

Termination and Reduction of Commitments

   20   SECTION 2.13.  

Conversion and Continuation of Revolving Credit Borrowings

   21   SECTION 2.14.  

Prepayment

   22   SECTION 2.15.  

Reserve Requirements; Change in Circumstances

   22   SECTION 2.16.  

Change in Legality

   23   SECTION 2.17.  

Indemnity

   24   SECTION 2.18.  

Pro Rata Treatment

   24   SECTION 2.19.  

Sharing of Setoffs

   25   SECTION 2.20.  

Payments

   26   SECTION 2.21.  

Taxes

   26   SECTION 2.22.  

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

   28   SECTION 2.23.  

Borrowing Notices; Etc

   29 ARTICLE III Representations And Warranties    29   SECTION 3.01.  

Organization; Powers

   29   SECTION 3.02.  

Authorization

   29   SECTION 3.03.  

Enforceability

   30   SECTION 3.04.  

Governmental Approvals

   30   SECTION 3.05.  

Financial Statements

   30   SECTION 3.06.  

No Material Adverse Change

   30   SECTION 3.07.  

Litigation; Compliance with Laws

   30   SECTION 3.08.  

Federal Reserve Regulations

   31   SECTION 3.09.  

Investment Company Act

   31   SECTION 3.10.  

Tax Returns

   31   SECTION 3.11.  

No Material Misstatements

   31   SECTION 3.12.  

Employee Benefit Plans

   31   SECTION 3.13.  

No Default

   31   SECTION 3.14.  

Ownership of Property; Liens; Insurance

   32   SECTION 3.15.  

Intellectual Property

   32

 

i



--------------------------------------------------------------------------------

  SECTION 3.16.  

Labor Matters

   32   SECTION 3.17.  

Environmental Matters

   32   SECTION 3.18.  

Solvency

   33 ARTICLE IV Conditions Of Effectiveness and Lending    33   SECTION 4.01.  

All Borrowings

   33   SECTION 4.02.  

Effectiveness

   34 ARTICLE V Affirmative Covenants    35   SECTION 5.01.  

Existence; Businesses and Properties

   35   SECTION 5.02.  

Insurance

   35   SECTION 5.03.  

Payment of Obligations; Taxes

   35   SECTION 5.04.  

Financial Statements, Reports, etc

   36   SECTION 5.05.  

Litigation and Other Notices

   37   SECTION 5.06.  

Employee Benefits

   37   SECTION 5.07.  

Maintaining Records; Access to Properties and Inspections

   37   SECTION 5.08.  

Use of Proceeds

   37   SECTION 5.09.  

Environmental Laws

   37 ARTICLE VI Negative Covenants    38   SECTION 6.01.  

Liens

   38   SECTION 6.02.  

Sale and Lease-Back Transactions

   39   SECTION 6.03.  

Mergers, Consolidations and Sales of Assets

   39   SECTION 6.04.  

Subsidiary Indebtedness

   39   SECTION 6.05.  

Financial Covenants

   40 ARTICLE VII Events Of Default    40 ARTICLE VIII The Administrative Agent
   42 ARTICLE IX Miscellaneous    44   SECTION 9.01.  

Notices

   44   SECTION 9.02.  

Survival of Agreement

   44   SECTION 9.03.  

Binding Effect

   45   SECTION 9.04.  

Successors and Assigns

   45   SECTION 9.05.  

Expenses; Indemnity

   48   SECTION 9.06.  

Right of Setoff

   49  

SECTION 9.07.

 

APPLICABLE LAW

   49   SECTION 9.08.  

Waivers; Amendment

   49   SECTION 9.09.  

Interest Rate Limitation

   50   SECTION 9.10.  

Entire Agreement

   50   SECTION 9.11.  

WAIVER OF JURY TRIAL

   50   SECTION 9.12.  

Severability

   50   SECTION 9.13.  

Counterparts

   50   SECTION 9.14.  

Headings

   50   SECTION 9.15.  

Jurisdiction; Consent to Service of Process

   50   SECTION 9.16.  

Confidentiality

   51   SECTION 9.17.  

Waiver and Consent of the Existing Credit Agreement

   51   SECTION 9.18.  

USA PATRIOT ACT

   52   SECTION 9.19.  

Defaulting Lenders

   52

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Administrative Questionnaire Exhibit B    Form of Assignment and
Acceptance Exhibit C    Form of Borrowing Request Exhibit D-1    Form of
Competitive Bid Request Exhibit D-2    Form of Notice of Competitive Bid Request
Exhibit D-3    Form of Competitive Bid Exhibit D-4    Form of Competitive Bid
Accept/Reject Letter Exhibit E    Form of Opinion of Jay B. Stephens Exhibit F
   Form of Opinion of Bingham McCutchen LLP Exhibit G    Form of Term Loan
Request

SCHEDULES

 

Schedule 2.01    Lenders and Commitments Schedule 3.01    Significant
Subsidiaries Schedule 3.05    Financial Statements/Material Liabilities Schedule
3.07    Litigation Schedule 3.12    Foreign Plans Schedule 6.01    Existing
Liens Schedule 6.04    Existing Subsidiary Indebtedness

 

iii



--------------------------------------------------------------------------------

364-DAY COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY, dated as of
November 18, 2009, among RAYTHEON COMPANY, a Delaware corporation (the
“Borrower”), the Lenders (as defined in Article I), J.P. MORGAN SECURITIES INC.
and BANC OF AMERICA SECURITIES LLC, as joint lead arrangers and joint
bookrunners (in such capacity, the “Arrangers”), BANK OF AMERICA, N.A. (“Bank of
America”), as syndication agent (in such capacity, the “Syndication Agent”),
CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as documentation
agents (in such capacity, each a “Documentation Agent” and, collectively, the
“Documentation Agents”), and JPMORGAN CHASE BANK, N.A., a New York banking
corporation (“JPMorgan Chase Bank”), as administrative agent (in such capacity,
the “Administrative Agent”, and, collectively with the Syndication Agent and the
Documentation Agents, the “Agents”) for the Lenders.

The Borrower has requested the Lenders, and the Lenders have agreed, to extend
credit in the form of Revolving Loans at any time and from time to time prior to
the Termination Date, in an aggregate principal amount at any time outstanding
not in excess of $500,000,000. The Borrower also has requested the Lenders to
provide a procedure pursuant to which the Borrower may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Borrower. The proceeds
of the Loans are to be used by the Borrower for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, the refinancing of any commercial paper issued by the Borrower or
its Subsidiaries.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at the Alternate Base Rate in
accordance with the provisions of Article II.

“Accumulated Benefit Obligation (ABO)” shall mean the actuarial present value of
benefits attributed by the Foreign Plan’s benefit formula to employee service
rendered prior to the valuation date based upon current and past compensation
levels.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall have the meaning assigned to such term in the preamble.

“Agents’ Fees” shall have the meaning assigned to such term in Section 2.08(c).



--------------------------------------------------------------------------------

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this 364-Day Competitive Advance and Revolving Credit
Facility, as amended, supplemented or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next  1/100 of 1%) equal to (x) the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (c) the Eurodollar Rate with a one
month interest period commencing on such day plus 1.0% less (y) 1.0%. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“Applicable Margin” shall mean, (a) with respect to any Eurodollar Loan (other
than any Eurodollar Competitive Loan), a rate per annum equal to the Credit
Default Swap Spread applicable to such Eurodollar Loan on such date, (b) with
respect to any ABR Loan, a rate per annum equal to the Credit Default Swap
Spread applicable to such ABR Loan on such date or (c) with respect to the
Facility Fees, the applicable rate per annum set forth under the caption
“Facility Fee Rate” in the Revolving Loans Pricing Grid , based upon the ratings
by S&P and Moody’s, respectively, applicable on such date to the Index Debt.
Notwithstanding the foregoing, the Applicable Margin for Eurodollar Loans and
ABR Loans in effect at any time shall not be less than the amount set forth
under the caption “Minimum Applicable Margin” in the applicable Pricing Grid,
and shall not exceed the amount set forth under the caption “Maximum Applicable
Margin” in the applicable Pricing Grid, in each case based upon the Index Debt
Rating of the Borrower at such time. Each change in the Applicable Margin shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04.

“Arrangers” shall have the meaning assigned to such term in the preamble.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Authorized Representative” shall mean any officer or other employee of the
Borrower designated from time to time pursuant to a certificate of the Borrower
delivered to the Administrative Agent as a person who, acting alone (except to
the extent otherwise provided in such certificate), shall be entitled to request
Borrowings; provided that only the person or persons designated as such from
time in the Borrower’s list of certified authorized representatives delivered to
the Administrative Agent pursuant hereto shall have the authority to specify or
change the account designated pursuant to Sections 2.03(a)(iii) and 2.04(iii).

“Bank of America” shall have the meaning assigned to such term in the preamble.

 

2



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrowing” shall mean a group of Loans of a single Type made, converted or
continued by the Lenders (or, in the case of a Competitive Borrowing, by the
Lender or Lenders whose Competitive Bids have been accepted pursuant to
Section 2.03) on a single date and as to which a single Interest Period is in
effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.04 and substantially in the form of Exhibit C.

“Business” shall have the meaning assigned to such term in Section 3.17.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Calculation Date” shall mean the last Business Day of each calendar quarter.

“Capital Lease Obligations” shall mean as to any person, the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“CDS Determination Date” shall mean (a) with respect to any Eurodollar Loan, the
second Business Day prior to the borrowing of such Eurodollar Loan and, if
applicable, the last Business Day prior to the continuation of such Eurodollar
Loan, provided that, in the case of any Eurodollar Loan having an Interest
Period greater than three months, the last Business Day prior to each
three-month period succeeding such initial three-month period shall also be a
CDS Determination Date with respect to such Eurodollar Loan, with the applicable
Credit Default Swap Spread, as so determined, to be in effect as to such
Eurodollar Loan for each day commencing with the first day of the applicable
Interest Period until subsequently re-determined in accordance with the
foregoing and (b) with respect to ABR Loans, initially on the Closing Date, and
thereafter on the first Business Day of each succeeding calendar quarter.

A “Change in Control” shall be deemed to have occurred if (1) any “person” or
“group” as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50% of the outstanding common stock
of the Borrower, or (2) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
persons who were neither (a) nominated by the board of directors of the Borrower
nor (b) appointed by directors so nominated.

“Closing Date” shall mean November 18, 2009.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and convert Revolving Loans to Term Loans
hereunder in an aggregate principal and/or

 

3



--------------------------------------------------------------------------------

face amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be (a) reduced from time to time pursuant
to Section 2.12 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate initial
Commitments shall be $500,000,000.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit D-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Competitive Loan,
the Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit D-1.

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.03. Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated October 2009, as revised, amended, modified or
otherwise supplemented prior to the date hereof.

“Consolidated EBITDA” shall mean, for any period, the sum of (a) Consolidated
Net Income for such period and (b) the aggregate amounts deducted in determining
Consolidated Net Income in respect of (i) Consolidated Net Interest Expense for
such period, (ii) income taxes, depreciation and amortization of the Borrower
and its consolidated Subsidiaries for such period determined in accordance with
GAAP, (iii) write-offs of goodwill as required, or as would be required in the
next succeeding fiscal year of the Borrower, by Accounting Standard Codification
350, Intangibles, Goodwill and Other, and (iv) non-cash charges arising outside
of the ordinary course of business minus (c) to the extent included in
Consolidated Net Income for such period, non-cash income or gains arising
outside of the ordinary course of business, provided, however, that any non-cash
adjustment to Consolidated EBITDA referred to in clause (b)(iv) or clause
(c) shall not include the portion, if any, of such adjustment that is reasonably
expected to become a cash payment prior to the third anniversary of the Closing
Date.

“Consolidated Interest Coverage Ratio” shall mean for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Net Interest Expense
for such period.

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or deficit) of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP (after deducting net income attributable to
non-controlling interests).

 

4



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense” shall mean, for any period, net interest
expense of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP.

“Consolidated Net Tangible Assets” shall mean, as at any date of determination,
the total amount of assets of the Borrower and the Subsidiaries (less applicable
depreciation, amortization and other valuation reserves) at such date, after
deducting therefrom (a) all current liabilities of the Borrower and the
Subsidiaries at such date and (b) all goodwill, trade names, trademarks,
patents, unamortized debt issuance fees and expenses and other like intangibles
at such date.

“Contractual Obligations” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other
undertaking to which such person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Default Swap Spread” shall mean at any CDS Determination Date, the
credit default swap spread applicable to a Standard North American Credit
Default Swap that specifies the Borrower as the “Reference Entity” with a one
year maturity, in each case determined as of the close of business on the
Business Day immediately preceding such CDS Determination Date, as interpolated,
if applicable, and reported by Markit Group Limited or any successor thereto. If
on any relevant CDS Determination Date the Credit Default Swap Spread is
unavailable for a Loan, the Borrower and the Administrative Agent shall
negotiate in good faith (for a period of up to thirty days after the Credit
Default Swap Spread first becomes unavailable (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Margin for such Loan. The Applicable Margin for Eurodollar Loans and
ABR Loans that have a CDS Determination Date that falls during the Negotiation
Period (or for which a Credit Default Swap Spread was unavailable as provided
above) shall be based upon the Credit Default Swap Spread determined as of the
close of business on the Business Day immediately preceding the last CDS
Determination Date applicable to such Type of Loan falling prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for such Eurodollar Loans and ABR
Loans (and for any Loans that have a CDS Determination Date that occurs
thereafter) for any day subsequent to the end of the Negotiation Period shall be
a rate per annum equal to 75% of the amount set forth under the caption “Maximum
Applicable Margin,” in the applicable Pricing Grid.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Default Excess” shall mean, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s pro rata share (based on its Commitment
hereunder) of the aggregate outstanding principal amount of Loans of all Lenders
(calculated as if all Defaulting Lenders (other than such Defaulting Lender) had
funded all of their respective Defaulted Loans) over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender.

“Defaulted Loan” shall have the meaning assigned to such term in the definition
of “Defaulting Lender”.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans required to be funded by it hereunder (each, a “Defaulted Loan”)
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent in

 

5



--------------------------------------------------------------------------------

writing that it does not intend to comply with any of its funding obligations
under its credit facilities or has made a public statement to the effect that it
does not intend to comply with its funding obligations under its credit
facilities, (c) has otherwise failed to pay over to the Administrative Agent any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, or (d) (i) is
insolvent or (ii) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian (or the
equivalent under any applicable law) appointed for it, or has indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not become a “Defaulting Lender” solely as a result
of the acquisition or maintenance of an ownership interest in such Lender or
Person controlling such Lender or the exercise of control over a Lender or
Person controlling such Lender by a Governmental Authority or instrumentality
thereof.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other applicable laws or
regulations (including common law) regulating, relating to or imposing liability
or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (c) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure by Borrower
or any ERISA Affiliate to make by its due date a required contribution to a
Multiemployer Plan; (e) the incurrence by Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (f) a determination that any
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Title IV of ERISA); (g) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (h) the receipt by the Borrower or any ERISA Affiliate
of any notice that Withdrawal Liability is being imposed or a determination that
a Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 or Title IV of ERISA); and (i) the occurrence of a
non-exempt “prohibited transaction” with respect to which the Borrower or any of
its Subsidiaries is a “disqualified person” (within the meaning of Section 4975)
of the Code, or with respect to which the Borrower or any such Subsidiary could
otherwise be liable.

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in

 

6



--------------------------------------------------------------------------------

Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the applicable Reuters screen (or any
successor or substitute page or service, or any successor to or substitute for
such page or service, providing rate quotations comparable to those currently
provided on such page or service, as reasonably determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on the applicable Reuters screen,
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the London interbank market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar
Competitive Loan.

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

  Eurodollar Base Rate

    1.00 - Eurodollar Reserve Requirements  

“Eurodollar Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for Eurodollar
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Revolving Credit Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Existing Credit Agreement” shall mean the Five-Year Competitive Advance and
Revolving Credit Facility, dated as of March 24, 2005, among the Borrower, the
lenders from time to time parties thereto, Bank of America, N.A., as syndication
agent, Citibank, N.A. and Credit Suisse First Boston, as documentation agents
and JPMorgan Chase Bank, N.A., as administrative agent, as amended, supplemented
or otherwise modified through the date hereof.

 

7



--------------------------------------------------------------------------------

“Facility Fee” shall have the meaning assigned to such term in Section 2.08(a).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” shall mean, collectively (a) the Fee Letter dated October 12,
2009, among the Borrower, J.P. Morgan Securities Inc., JPMorgan Chase Bank, Bank
of America and Banc of America Securities LLC and (b) the Fee Letter dated
October 12, 2009, between the Borrower and JPMorgan Chase Bank.

“Fees” shall mean the Facility Fees and the Agents’ Fees.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by the Borrower or any ERISA
Affiliate.

“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Indebtedness” of any person shall mean, as at any date of determination, all
indebtedness (including capitalized lease obligations) of such person and its
consolidated subsidiaries at such date that would be required to be included as
a liability on a consolidated balance sheet (excluding the footnotes thereto) of
such person prepared in accordance with GAAP applied on a basis consistent with
the application used in the financial statements referred to in Section 3.05.

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.

“Index Debt Rating” shall mean as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Borrower. For
purposes of the foregoing, (i) if either Moody’s or S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed

 

8



--------------------------------------------------------------------------------

to have established a rating in the lowest level; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different levels set forth in the applicable Pricing
Grid, the Applicable Margin shall be based on the higher of the two ratings
unless the ratings differ by more than one level, in which case the governing
rating shall be the rating next below the higher of the two; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower,
the Administrative Agent and the Syndication Agent shall negotiate in good faith
the terms of an amendment to this definition to reflect such changed rating
system or the non-availability of ratings from such rating agency and, pending
the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing, and, in addition, except with respect to any ABR Loan, the date
of any prepayment of such Loan or conversion of such Loan to a Loan of a
different Type.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter, as the Borrower may elect, (b) as to any ABR Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the earlier of (i) the next succeeding March 31, June 30,
September 30 or December 31 and (ii) the Termination Date (or the Maturity Date,
if the Borrower has exercised the option to convert Revolving Loans to Term
Loans pursuant to Section 2.06) and (c) as to any Fixed Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the date specified
in the Competitive Bids in which the offer to make the Fixed Rate Loans
comprising such Borrowing was extended, which shall not be earlier than seven
days after the date of such Borrowing or later than 360 days after the date of
such Borrowing; provided, however, that, if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. Notwithstanding anything to
the contrary in this definition of “Interest Period”, any Interest Period that
would otherwise extend beyond the Termination Date (or the Maturity Date, if the
Borrower has exercised the Term Loan option under Section 2.06) shall end on the
Termination Date (or the Maturity Date, if the Borrower has exercised the Term
Loan option under Section 2.06).

“JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble.

“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing,

 

9



--------------------------------------------------------------------------------

holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance.

“Lien” shall mean, with respect to any asset of any person, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities that constitute assets of such
person, any purchase option, call or similar right of a third party with respect
to such securities.

“Loans” shall mean collectively, the Revolving Loans (or, if the Borrower has
exercised the option to convert the Revolving Loans in accordance with
Section 2.06, the Term Loans) and the Competitive Loans.

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the Eurodollar Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole.

“Materials of Environmental Concern” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Maturity Date” shall mean the first anniversary of the Termination Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Performing Lender” means any Lender that (i) is a Defaulting Lender solely as a
result of the occurrence of an event described in clause (d) of the definition
of Defaulting Lender, (ii) following the event referred to in clause (i) above,
continues to perform all of its obligations under this Agreement as and when
due, and (iii) has not been replaced in accordance with Section 2.22(c).

 

10



--------------------------------------------------------------------------------

“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables to any non-Affiliate in a “true sale”
transaction; provided, however, that any related indebtedness incurred to
finance the purchase of such accounts receivable is not includible on the
balance sheet of the Borrower or any Subsidiary in accordance with GAAP and
applicable regulations of the Securities and Exchange Commission.

“person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (as defined in Section 3(2)
of ERISA, other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA,
and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4062 or 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pricing Grids” shall mean the Revolving Loans Pricing Grid or the Term Loans
Pricing Grid, as the case may be.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

“Projected Benefit Obligation (PBO)” shall mean the actuarial present value of
all benefits attributed by the Foreign Plan’s benefit formula to employee
service rendered prior to the valuation date, including an assumption for future
compensation levels.

“Property” shall have the meaning assigned to such term in Section 3.17.

“Ratio Certificate” shall mean a certificate, signed on behalf of the Borrower
by a Financial Officer of the Borrower, delivered to the Administrative Agent on
the Closing Date and as may be required by Section 5.04(c), and setting forth
the calculations, in reasonable detail, required to determine compliance with
all covenants set forth in Sections 6.05 (a) and (b) on the Closing Date or on
the last day of any fiscal quarter, as the case may be.

“Register” shall have the meaning given such term in Section 9.04(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Reportable Event” shall mean any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan.

 

11



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time and except as provided in
Section 9.08(c), the holders of more than 50% of the Commitments then in effect
or, if the Commitments have been terminated prior to the conversion of Revolving
Loans to Term Loans in accordance with Section 2.06, the Aggregate Revolving
Credit Exposure then outstanding, and thereafter, Lenders having Term Loans with
a total outstanding principal amount representing more than 50% of the sum of
the total outstanding principal amount of Term Loans at such time.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Exposure” shall mean, as to any Lender at any time, an amount
equal to the sum of the aggregate principal amount of all Revolving Loans held
by such Lender then outstanding.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01. Each Revolving Loan shall be a Eurodollar
Revolving Loan or an ABR Loan.

“Revolving Loans Pricing Grid” shall mean the table set forth below:

 

Level

  

Index Debt Ratings

S&P/Moody’s

  

Minimum Applicable

Margin

   

Maximum Applicable

Margin

   

Facility Fee Rate

 

I

   A+/A1 or better    1.00 %    2.00 %    0.125 % 

II

   A/A2    1.00 %    2.00 %    0.15 % 

III

   A-/A3    1.00 %    2.00 %    0.20 % 

IV

   BBB+/Baa1    1.50 %    2.50 %    0.30 % 

V

   BBB/Baa2    2.00 %    3.00 %    0.40 % 

VI

   BBB-/Baa3 or below    2.50 %    4.00 %    0.50 % 

“S&P” shall mean Standard & Poor’s Ratings Service.

“Significant Subsidiary” shall mean any Subsidiary that would be a “Significant
Subsidiary” at such time, as such term is defined in Regulation S-X promulgated
by the Securities and Exchange Commission as in effect on the Closing Date.

“Solvent” when used with respect to any person, shall mean that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such person will, as of such date, exceed the amount of all
“liabilities of such person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such person will, as of such date, be greater
than the amount that will be required to pay the liability of such person on its
debts as such debts become absolute and matured, (c) such person will not have,
as of such date, an

 

12



--------------------------------------------------------------------------------

unreasonably small amount of capital with which to conduct its business, and
(d) such person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Standard North American Credit Default Swap” shall mean a single-name credit
default swap that has the substantive terms and conditions set forth in
the International Swaps and Derivatives Association, Inc.’s (“ISDA”) template
Confirmation for use with the Credit Derivatives Physical Settlement Matrix
(version 12 – September 20, 2009, as such template may from time to time be
amended, supplemented or otherwise modified by ISDA) for the Transaction
Type “STANDARD NORTH AMERICAN CORPORATE”.

“Stockholders’ Equity” shall mean, as at any date of determination, the
stockholders’ equity of the Borrower and its consolidated Subsidiaries as of
such date, as determined in accordance with GAAP.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held or (b) that is, at the time any determination is
made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Substitute Rate” shall have the meaning assigned to such term in Section 2.11.

“Termination Date” shall mean the Business Day preceding the first anniversary
of the Closing Date.

“Term Loan” shall have the meaning assigned to such term in Section 2.05.

“Term Loan Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.06 and substantially in the form of Exhibit G.

“Term Loans Pricing Grid” shall mean the table set forth below:

 

Level

  

Index Debt Ratings

S&P/Moody’s

  

Minimum Applicable
Margin

   

Maximum Applicable
Margin

  I   

A+/A1 or better

   1.50 %    2.50 %  II   

A/A2

   1.50 %    2.50 %  III   

A-/A3

   1.50 %    2.50 %  IV   

BBB+/Baa1

   2.00 %    3.00 %  V   

BBB/Baa2

   2.50 %    3.50 %  VI   

BBB-/Baa3 or below

   3.00 %    4.50 % 

 

13



--------------------------------------------------------------------------------

“Total Capitalization” shall mean, as at any date of determination, the sum of
Total Debt at such date and Stockholders’ Equity at such date.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

“Total Debt” shall mean, at a particular date, all amounts which would be
included as indebtedness (including capitalized leases) on a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the Alternate Base Rate.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference to this Agreement shall mean this Agreement
as amended, restated, supplemented or otherwise modified from time to time and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that
for purposes of determining compliance with the covenants contained in
Article VI, all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 3.05; and
provided, further, that notwithstanding any other provisions contained herein
all computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standard Codification 825,
Financial Instruments (or any other Financial Accounting Standard having a
similar result or effect).

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower at
any time and from time to time on or after the Closing Date, and until

 

14



--------------------------------------------------------------------------------

the earlier of the Termination Date and the termination of the Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
aggregate amount of outstanding Loans exceeding the Total Commitment. Within the
limits set forth in the preceding sentence, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans on or after the Closing Date and on or prior
to the Termination Date, subject to the terms, conditions and limitations set
forth herein.

SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.03. The Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000, and not less than $10,000,000, or (ii) equal to the
remaining available balance of the Total Commitment.

(b) Subject to Sections 2.11 and 2.16, each Competitive Borrowing shall be
comprised entirely of Eurodollar Competitive Loans or Fixed Rate Loans, and each
Revolving Credit Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request pursuant to Section 2.03 or 2.04,
as applicable. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than 15 Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than
11:00 a.m., New York City time, and the Administrative Agent shall by 12:00
(noon), New York City time, credit the amounts so received to an account with
the Administrative Agent designated by the Borrower in the applicable Borrowing
Request or Competitive Bid Request, which account must be in the name of the
Borrower or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent within one Business Day of demand therefor such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined

 

15



--------------------------------------------------------------------------------

by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing of Revolving Loans if the Interest
Period requested with respect thereto would end after the Termination Date.

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall deliver by hand, telecopy or other writing transmitted
electronically (including in the form of a .pdf attachment) to the
Administrative Agent a Competitive Bid Request duly completed and executed by an
Authorized Representative (i) in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, four Business Days before the
proposed date of such Borrowing and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:30 a.m., New York City time, one Business Day before the
proposed date of such Borrowing. A Competitive Bid Request shall not be made
within five Business Days after the date of any previous Competitive Bid
Request. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit D-1 may be rejected by the Administrative Agent and the
Administrative Agent shall notify the Borrower of such rejection as promptly as
practicable. Each Competitive Bid Request shall refer to this Agreement and
specify (i) whether the Borrowing being requested is to be a Eurodollar
Competitive Borrowing or a Fixed Rate Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and the location of the
account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); (iv) the aggregate principal
amount of such Borrowing, which shall be a minimum of $10,000,000 and an
integral multiple of $1,000,000 and not greater than the Total Commitment then
available; and (v) the Interest Period with respect thereto (which may not end
after the Termination Date). Promptly after its receipt of a Competitive Bid
Request that is not rejected, the Administrative Agent shall by telecopy or
other writing transmitted electronically (including in the form of a .pdf
attachment) in the form set forth in Exhibit D-2 invite the Lenders to bid to
make Competitive Loans pursuant to the Competitive Bid Request.

(b) Each Lender may make one or more Competitive Bids to the Borrower responsive
to a Competitive Bid Request. Each Competitive Bid by a Lender must be received
by the Administrative Agent by telecopy or other writing transmitted
electronically (including in the form of a .pdf attachment) in the form of
Exhibit D-3, (i) in the case of a Eurodollar Competitive Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing,
not later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
format of Exhibit D-3 may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates
at which the Lender is prepared to make such Loan or Loans and (iii) the
Interest Period applicable to such Loan or Loans and the last day thereof (which
shall in no event extend beyond the Termination Date).

(c) The Administrative Agent shall promptly notify the Borrower by telecopy or
other writing transmitted electronically (including in the form of a .pdf
attachment) of the Competitive Bid Rate and the principal amount of each
Competitive Loan in respect of which a Competitive Bid shall have been made and
the identity of the Lender that shall have made each bid.

 

16



--------------------------------------------------------------------------------

(d) The Borrower may, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid. An Authorized Representative of the
Borrower shall notify the Administrative Agent by telephone, confirmed by
telecopy or other writing transmitted electronically (including in the form of a
.pdf attachment) in the form of a Competitive Bid Accept/Reject Letter, whether
and to what extent it has decided to accept or reject each Competitive Bid,
(x) in the case of a Eurodollar Competitive Borrowing, not later than
10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing and (y) in the case of a Fixed Rate Borrowing,
not later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided, however, that (i) the failure of the Borrower
to give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower has decided to reject a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed (but may be less
than) the principal amount specified in the Competitive Bid Request, (iv) if the
Borrower shall accept a Competitive Bid or Bids made at a particular Competitive
Bid Rate but the amount of such Competitive Bid or Bids would cause the total
amount to be accepted by the Borrower to exceed the amount specified in the
Competitive Bid Request, then the Borrower shall accept a portion of such
Competitive Bid or Bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids so
accepted, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and a greater integral
multiple of $1,000,000; provided further, however, that if a Competitive Loan
must be in an amount less than $5,000,000 because of the provisions of clause
(iv) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph (d) shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy or other electronic transmission whether or not its Competitive Bid has
been accepted (and, if so, in what amount and at what Competitive Bid Rate), and
each successful bidder will thereupon become bound, upon the terms and subject
to the conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.

SECTION 2.04. Borrowing Procedure. In order to request a Borrowing (other than a
Competitive Borrowing, as to which this Section 2.04 shall not apply), the
Borrower shall deliver by hand, telecopy or other writing transmitted
electronically (including in the form of a .pdf attachment) to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 10:30 a.m., New York City time, on the day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, signed by an
Authorized Representative, and shall specify the following information: (i)
whether the Borrowing then being requested is to be a Eurodollar Borrowing or an
ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);

 

17



--------------------------------------------------------------------------------

(iii) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice by the Borrower, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

SECTION 2.05. Term Loans. The Revolving Loans outstanding at the close of
business on the Termination Date shall, at the option of the Borrower by notice
given to the Administrative Agent as provided in Section 2.06 but subject to the
terms and conditions hereof (including Section 4.01), convert on such date into
term loans (the “Term Loans”) to the Borrower. The Term Loans may from time to
time be a Eurodollar Borrowing or an ABR Borrowing, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.06 and 2.13.

SECTION 2.06. Request for Term Borrowing. In order to request the conversion of
the Revolving Loans to Term Loans, the Borrower shall deliver by hand, telecopy
or other writing transmitted electronically (including in the form of a .pdf
attachment) to the Administrative Agent a duly completed Term Loan Request
(a) if all or any part of the Term Loans are to be a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the
Termination Date and (b) otherwise, not later than the Termination Date. Each
Term Loan Request shall be irrevocable, signed by an Authorized Representative,
and shall specify the following information: (i) whether after giving effect to
such conversion, the outstanding Term Loans are to consist of a Eurodollar
Borrowing or an ABR Borrowing, or a combination thereof; (ii) the aggregate
amount of the requested conversion; and (iii) in the case of a Eurodollar
Borrowing, the Interest Period with respect thereto. If no election as to the
Type of Term Loans is specified in any such notice by the Borrower, then the
requested Term Loans shall be ABR Borrowings. If no Interest Period with respect
to any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.06 (and the contents thereof). If the aggregate
principal amount of the Term Loans is to be equal to or less than the aggregate
principal amount of the Revolving Loans then outstanding, the Term Loans shall
be made without any payments being made by the Lenders, and the Borrower shall
pay any difference to the Administrative Agent for the account of the Lenders on
the Termination Date.

SECTION 2.07. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
agrees that (i) except to the extent that the Borrower converts Revolving Loans
to Term Loans on the Termination Date pursuant to Section 2.06, the outstanding
principal balance of each Revolving Loan made to it shall be payable on the
Termination Date, (ii) the outstanding principal amount of the Term Loans shall
be payable on the Maturity Date (or such earlier date upon which the Term Loans
become due and payable pursuant to Article VII) and (iii) the outstanding
principal balance of each Competitive Loan made to it shall be payable on the
last day of the Interest Period applicable thereto. Each Loan shall bear
interest from and including the date of such Loan on the outstanding principal
balance thereof as set forth in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid by such Lender from time to time under
this Agreement.

 

18



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request and receive a promissory note payable to such Lender and
its registered assigns, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.08. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender that is not a
Performing Lender) a facility fee (a “Facility Fee”) for the period from and
including the Closing Date to the later of (i) the Termination Date and (ii) the
date the Commitments have been terminated and the outstanding principal of the
Revolving Loans shall have been paid in full or converted into Term Loans in
accordance with Section 2.06, computed at the Applicable Margin on the average
daily amount of the Commitments (whether used or unused) or, after the
Commitments have been otherwise terminated hereunder, the average daily amount
of the Revolving Loans outstanding, of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December, on the Termination Date and on the date the
Commitments have been terminated, commencing on the first of such dates to occur
after the date hereof. All Facility Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, a term-out fee in an amount equal to 1.00% of the aggregate
principal amount of any Revolving Loans of such Lender being converted to Term
Loans pursuant to Section 2.06, payable on the Termination Date.

(c) The Borrower agrees to pay to each of the Agents or their Affiliates, for
their own account, the fees set forth in the Fee Letters at the times and in the
amounts specified therein (the “Agents’ Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

(b) Subject to the provisions of Section 2.10, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of

 

19



--------------------------------------------------------------------------------

360 days) at a rate per annum equal to (i) in the case of each Revolving Loan,
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time and (ii) in the case of each
Competitive Loan, the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Margin offered by the Lender making such Loan and accepted by
the Borrower pursuant to Section 2.03.

(c) Subject to the provisions of Section 2.10, each Fixed Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03.

(d) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Any
change in the interest rate on a Loan resulting from a change in the Alternate
Base Rate or the Eurodollar Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
applicable Alternate Base Rate or Eurodollar Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.10. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.09 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days equal to the sum of the Alternate Base Rate plus
2.00%.

SECTION 2.11. Alternate Interest. In the event, and on each occasion, that on
the day two Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing the Administrative Agent shall have determined that
(a) Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or (b) the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to Lenders having Commitments representing at least 50% of the
Total Commitment of making or maintaining Eurodollar Loans during such Interest
Period, or (c) reasonable means do not exist for ascertaining the Eurodollar
Rate, the Administrative Agent shall, as soon as practicable thereafter, give
written, telecopy or other electronic transmission notice of such determination
to the Borrower and the Lenders. In the event of any such determination (other
than any such determination pursuant to clause (b) of the preceding sentence, to
the extent the circumstances giving rise to such determination would also give
Lenders the right to demand additional amounts pursuant to Section 2.15), until
the Administrative Agent shall have advised the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any request by
the Borrower for a Eurodollar Revolving Credit Borrowing pursuant to
Section 2.04 shall be deemed to be a request for an ABR Borrowing and (ii) any
request by the Borrower for a Eurodollar Competitive Borrowing pursuant to
Section 2.03 shall be of no force and effect and shall be denied by the
Administrative Agent. Each determination by the Administrative Agent hereunder
shall be conclusive absent manifest error.

SECTION 2.12. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Termination Date.

 

20



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable written, telecopy or
other written notice transmitted electronically (including in the form of a .pdf
attachment) notice to the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $10,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the sum of the Aggregate Revolving Credit Exposure and
the aggregate outstanding principal amount of the Competitive Loans at the time.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each termination or reduction, the Facility Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

SECTION 2.13. Conversion and Continuation of Revolving Credit Borrowings. The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 10:30 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing denominated in Dollars
into an ABR Borrowing, (b) not later than 10:30 a.m., New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing denominated in Dollars or to continue any Eurodollar
Borrowing as a Eurodollar Borrowing in the same currency for an additional
Interest Period, and (c) not later than 10:30 a.m., New York City time, three
Business Days prior to expiration of the Interest Period with respect to any
Eurodollar Borrowing to continue such Eurodollar Borrowing with a permissible
Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender by recording for the
account of such Lender the new Loan of such Lender resulting from such
conversion and reducing the Loan (or portion thereof) of such Lender being
converted by an equivalent principal amount; accrued interest on any Eurodollar
Loan (or portion thereof) being converted shall be paid by the Borrower at the
time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.17;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing; and

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing.

 

21



--------------------------------------------------------------------------------

Each notice pursuant to this Section 2.13 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted into or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted into or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto
(which may not end after the Maturity Date). If no Interest Period is specified
in any such notice with respect to any conversion into or continuation as a
Eurodollar Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall advise the other
Lenders of any notice given pursuant to this Section 2.13 and of each Lender’s
portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with this Section 2.13 to continue any Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.13 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued into a new Interest
Period as an ABR Borrowing. The Borrower shall not have the right to continue or
convert the Interest Period with respect to any Competitive Borrowing pursuant
to this Section 2.13.

SECTION 2.14. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than a Competitive Borrowing),
in whole or in part, upon at least three Business Days’ prior written, telecopy
or other written notice transmitted electronically (including in the form of a
.pdf attachment) (or telephone notice promptly confirmed by written, telecopy or
other written notice transmitted electronically) to the Administrative Agent
before 11:00 a.m., New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000. The Borrower shall not have the right to prepay any
Competitive Borrowing without the prior written consent of the relevant Lender.

(b) In the event of any termination of the Commitments, the Borrower shall repay
or prepay all its outstanding Revolving Credit Borrowings on the date of such
termination (other than any portion thereof that is converted into Term Loans in
accordance with Section 2.06). In the event of any partial reduction of the
Commitments, then (i) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Lenders of the Aggregate
Revolving Credit Exposure and (ii) if the Aggregate Revolving Credit Exposure
would exceed the available Total Commitment after giving effect to such
reduction, the Borrower shall, on the date of such reduction, repay or prepay
Revolving Credit Borrowings in an amount sufficient to eliminate such excess.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.14 shall be subject to Section 2.17 but otherwise without premium or
penalty. All prepayments of Eurodollar Loans under this Section 2.14 shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.

SECTION 2.15. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if after the date of this Agreement the
adoption of, or any change in, applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or shall impose on such

 

22



--------------------------------------------------------------------------------

Lender or the London interbank market any other condition affecting this
Agreement or Eurodollar Loans or Fixed Rate Loans, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan or Fixed Rate Loan, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrower will pay to such Lender upon demand such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation, agreement or guideline regarding capital adequacy,
or any change after the date hereof in any such law, rule, regulation, agreement
or guideline (whether such law, rule, regulation, agreement or guideline has
been adopted) or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company (including the calculation
thereof) as specified in paragraph (a) or (b) above shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
to such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation. The protection of this Section shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, agreement, guideline or other
change or condition that shall have occurred or been imposed. Notwithstanding
any other provision of this Section, no Lender shall be entitled to demand
compensation hereunder in respect of any Competitive Loan if it shall have been
aware of the event or circumstance giving rise to such demand at the time it
submitted the Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if, after the date hereof, any change in any law or regulation
or in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon such Lender shall not
submit a Competitive

 

23



--------------------------------------------------------------------------------

Bid in response to a request for a Eurodollar Competitive Loan and any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan
unless such declaration shall be subsequently withdrawn (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be); and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.16, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.

SECTION 2.17. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
event, other than a default by such Lender in the performance of its obligations
hereunder or prepayment or conversion of any Fixed Rate Loan or Eurodollar Loan
pursuant to Section 2.16, that results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Fixed Rate Loan
or Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case prior to
the end of the Interest Period in effect therefor or (iii) any Fixed Rate Loan
or Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to
be made pursuant to a conversion or continuation under Section 2.13) not being
made after notice of such Loan shall have been given by the Borrower hereunder
(any of the events referred to in this sentence being called a “Breakage
Event”); provided that the Borrower shall not be obligated to indemnify a
Defaulting Lender that is not a Performing Lender for any such loss or expense
(incurred while such Lender was a Defaulting Lender) related to the prepayment
or assignment of any Eurodollar Loans owed to such Defaulting Lender. In the
case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Eurodollar Loan or Fixed Rate Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.17
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

SECTION 2.18. Pro Rata Treatment. (a) Except as provided in the two succeeding
sentences with respect to Competitive Borrowings and as required under
Section 2.16, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Facility
Fees, each reduction of the Commitments and each continuation or conversion of
any Borrowing

 

24



--------------------------------------------------------------------------------

to a Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans); provided that the Borrower shall not be obligated
to pay any portion of the Facility Fees in respect of such Lender’s undrawn
commitment with respect to any period during which such Lender became a
Defaulting Lender, unless such Lender remains a Performing Lender during such
period. Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing. For purposes of determining the available Commitments of the
Lenders at any time, each outstanding Competitive Borrowing shall be deemed to
have utilized the Commitments of the Lenders (including those Lenders that shall
not have made Loans as part of such Competitive Borrowing) pro rata in
accordance with such respective Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

(b) Notwithstanding anything contained herein to the contrary, to the extent
permitted by applicable law, until such time as the Default Excess with respect
to a Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Revolving Loans shall be applied to such Loans of other
Lenders, as if such Defaulting Lender had no Loans outstanding and the Revolving
Credit Exposure of such Defaulting Lender were zero, and (ii) any mandatory
prepayment of the Revolving Loans shall be applied to such Loans of other
Lenders (but not to the Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that the Borrower shall be entitled to retain any portion
of any mandatory prepayment of the Loans that is not paid to such Defaulting
Lender solely as a result of the operation of the provisions of this clause (b).

SECTION 2.19. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Revolving Loan or Term Loan
as a result of which the unpaid principal portion of its Revolving Loans or Term
Loans shall be proportionately less than the unpaid principal portion of the
Revolving Loans or Term Loans, as applicable, of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Loans or Term Loans of such other Lender, so that
the aggregate unpaid principal amount of the Revolving Loans or Term Loans and
participations in Revolving Loans or Term Loans held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Revolving
Loans or Term Loans then outstanding as the principal amount of its Revolving
Loans or Term Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Revolving Loans
or Term Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Revolving Loan or Term

 

25



--------------------------------------------------------------------------------

Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Revolving Loan or Term Loan directly to the Borrower in the amount of
such participation.

SECTION 2.20. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder not later than 12:00 (noon), New York City time, on the date when due
(provided, that with respect to amounts other than principal of or interest on
any Borrowing or any Facility Fees, such amounts shall be paid promptly and in
any event within five Business Days of the date when due) in immediately
available funds in Dollars, without defense, setoff or counterclaim except to
the extent provided in Section 2.18 with respect to Facility Fees owed to a
Defaulting Lender. Each such payment shall be made to the Administrative Agent
at its offices at 1111 Fannin Street, Houston, Texas.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

SECTION 2.21. Taxes. (a) Any and all payments by the Borrower hereunder shall be
made, in accordance with Section 2.20, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) income
taxes imposed on the net income of the Administrative Agent or any Lender (or
any transferee or assignee thereof, including a participation holder (any such
entity a “Transferee”)) and (ii) franchise taxes imposed on the net income of
the Administrative Agent or any Lender (or Transferee), in each case by the
jurisdiction under the laws of which the Administrative Agent or such Lender (or
Transferee) is organized or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, being called “Taxes”), unless such
withholdings or deductions are required by applicable law. If the Borrower shall
be required to deduct any Taxes from or in respect of any sum payable hereunder
to the Administrative Agent or any Lender (or any Transferee), (i) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.21) the Administrative Agent or
such Lender (or Transferee), as the case may be, shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

(c) The Borrower will indemnify the Administrative Agent and each Lender (or
Transferee) for the full amount of Taxes and Other Taxes paid by the
Administrative Agent or such Lender (or Transferee), as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Administrative Agent or a Lender (or
Transferee), or the Administrative Agent on its behalf, absent manifest error,
shall be final, conclusive and binding for all purposes. Such indemnification
shall be made within 30 days after the date the Administrative Agent or any
Lender (or Transferee), as the case may be, makes written demand therefor.

 

26



--------------------------------------------------------------------------------

(d) If the Administrative Agent or a Lender (or Transferee) receives a refund in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower, or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.21, it shall within 30 days from the date of such
receipt pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.21 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or Transferee) and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender
(or Transferee), shall repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to the Administrative Agent or such Lender
(or Transferee) in the event the Administrative Agent or such Lender (or
Transferee) is required to repay such refund to such Governmental Authority.

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing payment thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.21 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) shall deliver to each of the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding any other provision of this Section 2.21(g), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.21(g) that
such Non-U.S. Lender is not legally able to deliver.

(h) The Borrower shall not be required to indemnify any Non-U.S. Lender or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed under applicable laws and regulations on the
date such Non-U.S. Lender became a party to this Agreement (or, in the case of a
Transferee that is a participation

 

27



--------------------------------------------------------------------------------

holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this paragraph (h) shall not apply (x) to any Transferee or New Lending
Office that becomes a Transferee or New Lending Office as a result of an
assignment, participation, transfer or designation made at the request of the
Borrower and (y) to the extent the indemnity payment or additional amounts any
Transferee, or any Lender (or Transferee), acting through a New Lending Office,
would be entitled to receive (without regard to this paragraph (h)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of paragraph (g) above.

(i) Nothing contained in this Section 2.21 shall require any Lender (or any
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).

SECTION 2.22. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.15, (ii) any Lender delivers a notice
described in Section 2.16 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.21, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement to an assignee which shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, and
(z) the Borrower or such assignee shall have paid to the affected Lender in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans of such
Lender plus all Fees and other amounts accrued for the account of such Lender
hereunder (including any amounts under Section 2.15 and Section 2.17); provided,
further, that if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s claim for compensation under Section 2.15
or notice under Section 2.16 or the amounts paid pursuant to Section 2.21, as
the case may be, cease to cause such Lender to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.16, or cease to result
in amounts being payable under Section 2.21, as the case may be (including as a
result of any action taken by such Lender pursuant to paragraph (b) below), or
if such Lender shall waive its right to claim further compensation under
Section 2.15 in respect of such circumstances or event or shall withdraw its
notice under Section 2.16 or shall waive its right to further payments under
Section 2.21 in respect of such circumstances or event, as the case may be, then
such Lender shall not thereafter be required to make any such transfer and
assignment hereunder.

(b) If (i) any Lender shall request compensation under Section 2.15, (ii) any
Lender delivers a notice described in Section 2.16 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.21, then, such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower, or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such

 

28



--------------------------------------------------------------------------------

filing or assignment would reduce its claims for compensation under Section 2.13
or enable it to withdraw its notice pursuant to Section 2.16 or would reduce
amounts payable pursuant to Section 2.21, as the case may be, in the future. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such filing, assignment, delegation and transfer.

(c) The Borrower shall be permitted to replace any Defaulting Lender with a
replacement financial institution; provided that (i) such replacement does not
conflict with any requirement of law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.04 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

SECTION 2.23. Borrowing Notices; Etc. Notwithstanding anything contained herein
to the contrary, all notices to the Borrower with respect to any Borrowings or
similar administrative or operational notices shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or other writing transmitted electronically (including in the form of a
.pdf attachment) at Waltham Woods, 870 Winter Street, Waltham, Massachusetts
02451-1449, Attention of Linda Hope, fax: 781-522-5832, email:
linda_m_hope@raytheon.com; with copies to: Nathalie Alves, fax: 781-522-5832,
email: nathalie_alves@raytheon.com and Stephen J. Iglowski, fax: 781-522-5832,
email: stephen_j_iglowski@raytheon.com.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Significant
Subsidiaries (a) is a corporation, limited company or limited liability company
duly organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, incorporation or
formation, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business in, and is in good standing in (to
the extent applicable), every jurisdiction where such qualification is required,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect. The Borrower has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
Schedule 3.01 sets forth each Significant Subsidiary of the Borrower in
existence on the Closing Date.

SECTION 3.02. Authorization. The execution, delivery and performance by each of
the Borrower of this Agreement and the borrowings hereunder (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate, and,
if required, stockholder action, as the case may be, and (b) will not
(i) violate (A) any applicable provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of the Borrower or any Significant

 

29



--------------------------------------------------------------------------------

Subsidiary, (B) any order of any Governmental Authority or (C) any material
provision of any material indenture, agreement or other instrument to which the
Borrower or any Significant Subsidiary is a party or by which any of them or any
of their property is or may be bound, (ii) be in material conflict with, result
in a material breach of or constitute (alone or with notice or lapse of time or
both) a material default under, or give rise to any right to accelerate or to
require the prepayment, repurchase or redemption of any obligation under any
such material indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Significant
Subsidiary.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
by general principles of equity.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except those which have
been made or obtained.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders the consolidated balance sheet, statement of income and statement of
cash flows of the Borrower and its Subsidiaries as of and for the fiscal year
ended December 31, 2008, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly the financial condition and results of operations of
the Borrower and its Subsidiaries as of such date and for such period and were
prepared in accordance with GAAP applied on a consistent basis (except as
disclosed therein). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein). Such
financial statements and the notes thereto, and Schedule 3.05, when taken
together, disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date thereof.

SECTION 3.06. No Material Adverse Change. On and as of the Closing Date, there
has been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Borrower and the Subsidiaries, taken
as a whole, since December 31, 2008.

SECTION 3.07. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.07, on and as of the Closing Date there are not any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve this Agreement or the Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority
(including any of the foregoing relating to the environment), where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

30



--------------------------------------------------------------------------------

SECTION 3.08. Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X. Margin Stocks do not
constitute 25% or more of the fair market value of the assets of the Borrower
and the Subsidiaries subject to the restrictions of Section 6.01.

SECTION 3.09. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company”, or a company “controlled” by an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

SECTION 3.10. Tax Returns. Each of the Borrower and the Subsidiaries has filed
or caused to be filed all Federal and all material state, local and foreign tax
returns or materials required to have been filed by it and has paid or caused to
be paid all taxes shown to be due and payable by it on such returns and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiaries, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP.

SECTION 3.11. No Material Misstatements. Neither (a) the portions of the
Confidential Information Memorandum prepared or furnished by the Borrower nor
(b) any other information, report, financial statement, exhibit or schedule
furnished in writing by or on behalf of the Borrower to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or included
herein or delivered pursuant hereto contained, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

SECTION 3.12. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefits on an ERISA current liability basis under all Plans (based
on those assumptions used to fund each such Plan) did not, as of January 1,
2009, the last certified annual valuation date before the Closing Date, exceed
the fair market value of the assets of all Plans by more than $2,800,000,000 as
of such date, and the present value of all benefits on an ERISA current
liability basis of all underfunded Plans (based on those assumptions used to
fund each such Plan) did not, as of the last certified annual valuation dates
applicable thereto before the Closing Date, exceed by more than $2,900,000,000
the fair market value of the assets of all such underfunded Plans as of such
dates. Attached hereto as Schedule 4.12 is a list of all Foreign Plans,
illustrating the Projected Benefit Obligations, Accumulated Benefit Obligations
and assets as of December 31, 2008 for the Foreign Plans as reported under
US GAAP annual pension accounting requirements.

SECTION 3.13. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect that
has had or would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

31



--------------------------------------------------------------------------------

SECTION 3.14. Ownership of Property; Liens; Insurance. The Borrower and each of
its Significant Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 6.01. The
Borrower and each of its Subsidiaries maintains with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, provided that nothing in this Section 3.14 shall preclude the Borrower
or any Subsidiary from being self-insured (to the extent deemed prudent by the
Borrower or such Subsidiary and customary with companies in the same or similar
business).

SECTION 3.15. Intellectual Property. The Borrower and each of its Subsidiaries
owns, is licensed to use or otherwise has the right to use all Intellectual
Property necessary for the conduct of its business as currently conducted,
except where the failure of the Borrower and its Subsidiaries to have any such
rights has had or would reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no material claim that would
reasonably be expected to have a Material Adverse Effect if adversely decided,
has been asserted and is currently active and pending by any person (i) alleging
that the business of the Borrower or its Subsidiaries as currently conducted
infringes the Intellectual Property rights of a third party or (ii) challenging
or questioning the use of any Intellectual Property of the Borrower or its
Subsidiaries or the validity or effectiveness of any Intellectual Property of
the Borrower or its Subsidiaries. Except for such activities as may be subject
to authorization and consent pursuant to 28 U.S.C. Section 1498 or substantially
equivalent law or regulation, to the Borrower’s knowledge, the operation of the
businesses of the Borrower and its Subsidiaries as currently conducted do not
infringe any valid and enforceable Intellectual Property rights of any third
party where a finding of such infringement would reasonably be expected to have
a Material Adverse Effect.

SECTION 3.16. Labor Matters. Except as, in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower and each of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law or regulation dealing with such matters; and (c) all payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or the relevant Subsidiary, as applicable.

SECTION 3.17. Environmental Matters. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower or
any Subsidiary (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

(b) neither the Borrower nor any Subsidiary has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any Subsidiary (the “Business”), nor does any Responsible Officer of the
Borrower have actual knowledge or a reasonable basis to believe that any such
notice will be received or is being threatened;

 

32



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Borrower, threatened,
under any Environmental Law to which the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Borrower nor any Subsidiary has assumed any liability of any
other person under Environmental Laws.

SECTION 3.18. Solvency. The Borrower is and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

The obligations of the Lenders to make extensions of credit (including the
initial extension of credit) hereunder are subject to the satisfaction of the
following conditions:

SECTION 4.01. All Borrowings. On the date of each extension of credit (other
than, in the case of paragraph (b) below, a Borrowing that does not increase the
aggregate principal amount of Loans outstanding of any Lender) and on the date
of any conversion of Revolving Loans to Term Loans:

(a) The Administrative Agent shall have received a notice of such Borrowing or
conversion as required by Section 2.03, 2.04 or 2.06, as applicable.

(b) The applicable representations and warranties set forth in Article III shall
be true and correct in all material respects on and as of the date of such
Borrowing, with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date.

(c) At the time of and immediately after such Borrowing no Event of Default or
Default shall have occurred and be continuing.

 

33



--------------------------------------------------------------------------------

Each Borrowing by the Borrower shall be deemed to constitute a representation
and warranty by the Borrower on the date of such Borrowing or issuance as to the
matters specified in paragraphs (b) (except as aforesaid) and (c) of this
Section 4.01.

SECTION 4.02. Effectiveness. On the date of effectiveness (which may or may not
be the date of the initial extension of credit):

(a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each person listed on Schedule 2.01.

(b) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the Lenders and the Agents, the favorable written opinions of (i) Jay
B. Stephens, Senior Vice President, General Counsel and Secretary of the
Borrower and (ii) Bingham McCutchen LLP, special counsel for the Borrower with
respect to the laws of the States of Delaware and New York, substantially to the
effect set forth in Exhibits E and F, respectively, each (A) dated the date of
the initial Borrowing, (B) addressed to the Administrative Agent, the Lenders
and the Agents, and (C) covering such other matters relating to this Agreement
and the transactions contemplated hereby as the Administrative Agent may
reasonably request, and the Borrower hereby requests such counsel deliver such
opinions.

(c) Legal Matters. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder shall be reasonably satisfactory to the
Lenders and to Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent.

(d) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate of incorporation, including all amendments thereto, of
the Borrower, certified by the relevant authority of the jurisdiction of
organization, and a certificate as to the good standing of the Borrower as of a
recent date, from such relevant authority; (ii) a certificate of the Secretary
or Assistant Secretary of the Borrower, dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of the
Borrower as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
this Agreement and the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate of incorporation of the Borrower has not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer of the Borrower as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above.

(e) Financial Officer’s Certificate. The Administrative Agent shall have
received (i) a certificate, dated the date of the initial Borrowing and signed
by a Financial Officer of the Borrower, confirming compliance with the
conditions precedent set forth in paragraphs (b) and (c) of Section 4.01 and
(ii) a Ratio Certificate, setting forth the calculations, in reasonable detail,
required to determine compliance with all covenants set forth in Sections
6.05(a) and (b) on the Closing Date.

(f) Fees and Expenses. The Administrative Agent and the other Agents and their
Affiliates shall have received all Fees and other amounts due and payable
pursuant to the terms hereof on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

34



--------------------------------------------------------------------------------

(g) Termination of Existing Credit Agreement. On or before the Closing Date, the
Administrative Agent shall have received satisfactory evidence that the Borrower
has paid the Loans (as defined under the Existing Credit Agreement), liabilities
and other obligations under the Existing Credit Agreement in full and has
terminated the Commitments (as defined under the Existing Credit Agreement)
thereunder.

(h) Representations and Warranties. The applicable representations and
warranties set forth in Article III shall be true and correct in all material
respects on and as of the date of effectiveness, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date.

(i) No Event of Default. On the Closing Date and after giving effect to this
Agreement, no Event of Default or Default shall have occurred and be continuing.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under this Agreement shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. In the case of the Borrower
and the Significant Subsidiaries:

(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, rights and franchises, except as
otherwise expressly permitted under Section 6.03;

(b) comply in all material respects with all applicable laws, rules, regulations
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain, preserve and protect all property
material to the conduct of its business; and

(c) comply with all Contractual Obligations except to the extent that failure to
comply therewith, in the aggregate, has not had or would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, provided that nothing in this Section 5.02 shall preclude
the Borrower or any Subsidiary from being self-insured (to the extent deemed
prudent by the Borrower or such Subsidiary and customary with companies in the
same or similar business).

SECTION 5.03. Payment of Obligations; Taxes. (a) Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations (which, with respect to payment obligations,
shall be any obligation of $100,000,000 or greater) of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside; and

 

35



--------------------------------------------------------------------------------

(b) Pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof unless and to the extent the same are being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each Lender:

(a) within 90 days after the end of each fiscal year, a consolidated balance
sheet, statement of income and statement of cash flows showing the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year then ended, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, as the case may
be, on a consolidated basis in accordance with GAAP; provided, that documents
required to be delivered under this clause (a) which are made available on the
internet via EDGAR, or any successor system of the Securities and Exchange
Commission shall be deemed delivered;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet, statement of income and
statement of cash flows showing the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as of and for the
fiscal quarter then ended and the then elapsed portion of the fiscal year, all
certified by a Financial Officer of the Borrower as fairly presenting the
financial condition and results of operations of the Borrower, as the case may
be, on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments; provided, that documents required to be delivered under this
clause (b) which are made available on the internet via EDGAR, or any successor
system of the Securities and Exchange Commission shall be deemed delivered;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) a Ratio Certificate and (ii) a certificate of a Financial
Officer of the Borrower certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;

(d) promptly, after their becoming available, copies of all financial
statements, stockholders reports and proxy statements that the Borrower shall
have sent to its stockholders generally, and copies of all registration
statements filed by the Borrower under the Securities Act of 1933, as amended
(other than registration statements on Form S-8 or any registration statement
filed in connection with a dividend reinvestment plan), and regular and periodic
reports, if any, which the Borrower shall have filed with the Securities and
Exchange Commission (or any governmental agency or agencies substituted
therefor) under Section 13 or Section 15(d) of the Securities and Exchange Act
of 1934, as amended, or with any national securities exchange (other than those
on Form 11-K or any successor form); provided, that documents required to be
delivered under this clause (d) which are made available on the internet via
EDGAR, or any successor system of the Securities and Exchange Commission shall
be deemed delivered; and

 

36



--------------------------------------------------------------------------------

(e) promptly, from time to time, such other information regarding the Borrower
or any Significant Subsidiary (including the operations, business affairs and
financial condition of the Borrower or any Significant Subsidiary), or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Promptly upon any Responsible
Officer of the Borrower obtaining knowledge of any of the following, furnish to
the Administrative Agent and each Lender written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any notice of intention of any person to
file or commence, any action, suit or proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
or materially impair the Borrower’s ability to perform its obligations under
this Agreement;

(c) any change in the ratings by S&P or Moody’s of the Index Debt; and

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.06. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code; (b) furnish to the Administrative
Agent and each Lender as soon as possible after, and in any event within 30 days
after any Responsible Officer of the Borrower or any ERISA Affiliate knows that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
known to have occurred, could reasonably be expected to result in liability of
the Borrower in an aggregate amount exceeding $100,000,000 in any year, a
statement of a Financial Officer of the Borrower setting forth details as to
such ERISA Event and the action, if any, that the Borrower proposes to take with
respect thereto; and (c) furnish to the Administrative Agent and each Lender
within a reasonable period of time following receipt thereof, copies of any
documents involving a material change in liability described in Sections 101(k)
or 101(l) of ERISA that Borrower or any ERISA Affiliate may request with respect
to any Multiemployer Plan.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and, upon reasonable notice,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of the Borrower or
any Significant Subsidiary during normal business hours and to discuss the
affairs, finances and condition of the Borrower or any Significant Subsidiary
with the officers thereof and independent accountants therefor.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

SECTION 5.09. Environmental Laws. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

(a) Comply in all material respects with, and undertake all reasonable efforts
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

37



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply as required in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under this Agreement have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, and
will not cause or permit any of the Subsidiaries to:

SECTION 6.01. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the date hereof provided that, in the case of the Borrower, any such
Lien securing Indebtedness for borrowed money in excess of $15,000,000 shall be
set forth in Schedule 6.01; and provided further that all Liens permitted by
this paragraph (a) shall secure only those obligations which they secure on the
date hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower or any Subsidiary;

(c) Liens for taxes not yet past due or which are being contested in compliance
with Section 5.03;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

(e) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than capital leases), statutory obligations, surety
and appeal bonds, advance payment bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

38



--------------------------------------------------------------------------------

(h) Liens upon any property acquired, constructed or improved by the Borrower or
any Subsidiary which are created or incurred within 360 days of such
acquisition, construction or improvement to secure or provide for the payment of
any part of the purchase price of such property or the cost of such construction
or improvement, including carrying costs (but no other amounts), provided that
any such Lien shall not apply to any other property of the Borrower or any
Subsidiary;

(i) Liens on the property or assets of any Subsidiary in favor of the Borrower;

(j) extensions, renewals and replacements of Liens referred to in paragraphs
(a) through (i) of this Section 6.01, provided that any such extension, renewal
or replacement Lien shall be limited to the property or assets covered by the
Lien extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the obligations secured by the Lien extended, renewed or replaced;

(k) any Lien of the type described in clause (c) of the definition of the term
“Lien” on securities imposed pursuant to an agreement entered into for the sale
or disposition of such securities pending the closing of such sale or
disposition; provided that such sale or disposition is otherwise permitted
hereunder;

(l) Liens arising in connection with any Permitted Receivables Program (to the
extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof); and

(m) Liens to secure Indebtedness if, immediately after the grant thereof, the
aggregate amount of all Indebtedness secured by Liens that would not be
permitted but for this clause (m), when aggregated with the amount of
Indebtedness permitted by Section 6.04(h), does not exceed the greater of
(i) $750,000,000 or (ii) 15% of Consolidated Net Tangible Assets as shown on the
most recent consolidated balance sheet delivered pursuant to Section 3.05 or
5.04(a) or (b), as the case may be.

SECTION 6.02. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease back such property; provided,
however, that the Borrower and the Subsidiaries may enter into any such
transaction to the extent the Lien on any such property (if such transaction
were treated as the incurrence of secured Indebtedness) would be permitted by
Section 6.01(m).

SECTION 6.03. Mergers, Consolidations and Sales of Assets. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of, or permit
the sale, transfer, lease or other disposition of (in one transaction or in a
series of transactions) all or substantially all of its assets, or agree to do
any of the foregoing; provided, however, that any person may merge into or
consolidate with the Borrower in a transaction in which the Borrower is the
surviving corporation if no Event of Default or Default shall have occurred and
be continuing or would occur immediately after giving effect thereto.

SECTION 6.04. Subsidiary Indebtedness. Permit any Subsidiary to create, incur,
assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.04 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

39



--------------------------------------------------------------------------------

(b) Indebtedness issued to the Borrower or any other Subsidiary;

(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement;

(d) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary;

(e) Indebtedness as an account party in respect of trade letters of credit;

(f) Indebtedness arising in connection with any Permitted Receivables Program
(to the extent the sale by the applicable Subsidiary of its accounts receivable
is deemed to be Indebtedness of such Subsidiary);

(g) performance, advance payment, warranty and bid guarantees and other similar
guarantees of payment (other than in respect of Indebtedness for borrowed money)
made by a Subsidiary in the ordinary course of business; and

(h) other Indebtedness in an aggregate principal amount, when aggregated with
the amount of all Indebtedness secured by Liens permitted by Section 6.01(m),
not exceeding the greater of (i) $750,000,000 or (ii) 15% of Consolidated Net
Tangible Assets as shown on the most recent consolidated balance sheet delivered
pursuant to Section 3.05 or 5.04(a) or (b), as the case may be.

SECTION 6.05. Financial Covenants. (a) Debt to Capitalization. Permit Total Debt
to exceed 50% of Total Capitalization at any time.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 3.0 to 1.0.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
this Agreement or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
this Agreement, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days following
notice thereof;

 

40



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in this
Agreement (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) the Borrower or any Significant Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(excluding guarantees, which are covered by clause (ii) below) in a principal
amount in excess of $100,000,000, when and as the same shall become due and
payable, or (ii) fail to make any payment under any guarantee, if the aggregate
amount of the guaranteed obligations is in excess of $100,000,000, except to the
extent the Borrower or such Subsidiary is contesting in good faith the
requirement to make such payment, or (iii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (iii) is to cause such Indebtedness to become due
prior to its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or a Significant Subsidiary or (iii) the winding-up or liquidation
of the Borrower or any Significant Subsidiary; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not adequately covered by insurance as to
which the insurance company has acknowledged coverage in writing) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

41



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred could reasonably be expected to result in a Material Adverse Effect; or

(k) there shall have occurred a Change in Control;

then, (A) and in every such event (other than an event with respect to the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein to the contrary
notwithstanding; and (B) in any event with respect to the Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein to the
contrary notwithstanding.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank, N.A. is hereby appointed to act as Administrative Agent on behalf of
the Lenders. Each of the Lenders and each assignee of any such Lender hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or assignee and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans and all other amounts due
to the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Borrower of any Event of Default specified in this Agreement of
which the Administrative Agent has actual knowledge acquired in connection with
its agency hereunder; and (c) to distribute to each Lender copies of all
notices, financial statements and other materials delivered by the Borrower
pursuant to this Agreement as received by the Administrative Agent.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or any other instruments or agreements. The Administrative Agent
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Lenders (or, when
expressly required hereunder, all the Lenders) and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders.

 

42



--------------------------------------------------------------------------------

The Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall have any responsibility to the Borrower on account of
the failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or in connection herewith. The Administrative
Agent may execute any and all duties hereunder by or through agents or employees
and shall be entitled to rely upon the advice of legal counsel selected by it
with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (which consent shall not be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

With respect to the Loans made by it hereunder, JPMorgan Chase Bank in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder) of any expenses
incurred for the benefit of the Lenders by the Administrative Agent, including
counsel fees, that shall not have been reimbursed by the Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as the Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any action taken or omitted by
it or any of them under this Agreement, to the extent the same shall not have
been reimbursed by the Borrower, provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified person for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its directors,
officers, employees or agents.

 

43



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder. Each Lender further acknowledges that (i) the
Syndication Agent and the Documentation Agents have no duties or obligations as
such under this Agreement and (ii) with respect to its Loans made or renewed by
it, the Syndication Agent and each Documentation Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include the Syndication Agent and each Documentation Agent in its individual
capacity.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Unless otherwise specified herein, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or other writing transmitted electronically (including in the
form of a .pdf attachment), as follows:

(a) if to the Borrower, at Waltham Woods, 870 Winter Street, Waltham,
Massachusetts 02451-1449, Attention of Jay B. Stephens, Senior Vice President,
General Counsel and Secretary (Telecopy No. 781-522-6471; Email:
jay_b_stephens@raytheon.com); with a copy to Richard A. Goglia, Vice
President—Treasurer (Telecopy No. 781-522-5831; Email:
richard_a_goglia@raytheon.com) at the same address;

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, Houston, Texas, Attention of Omar Jones (Telecopy No. 713-750-2938;
Phone No. 713-750-7912; Email omar.e.jones@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., at 270 Park Avenue, New York, New York 10017,
Attention of Anthony White (Telecopy No. 212-270-3279; Email:
anthony.w.white@jpmorgan.com); and

(c) if to a Lender, to it at its address (or telecopy number or email address)
set forth in Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other writing transmitted electronically (including in the form of a
.pdf attachment) or on the date five Business Days after dispatch by certified
or registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made

 

44



--------------------------------------------------------------------------------

by the Lenders or on their behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any Fee or
any other amount payable under this Agreement is outstanding and unpaid and so
long as the Commitments have not been terminated. The provisions of Sections
2.15, 2.17, 2.21 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) unless an Event of Default shall have occurred and be
continuing or except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund, the Borrower must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld),
(ii) unless a Competitive Loan is being assigned to a Lender, a Lender Affiliate
or an Approved Fund, the Administrative Agent must give its prior written
consent (which consent shall not be unreasonably withheld), (iii) unless the
Borrower and the Administrative Agent shall otherwise agree to a lower dollar
amount, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $10,000,000 (or the entire remaining amount of the assigning
Lender’s Commitment), (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 from an assignee (except as provided
in Section 2.22(c)(v)) and (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.17, 2.21 and 9.05, as well as to any Fees accrued
for its account and not yet paid). Any assignment by a Lender of rights and/or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and/or obligations, as the case may be, in
accordance with paragraph (f) of this Section 9.04. For the purposes of this
Section 9.04, “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) a Lender Affiliate or (c) an entity
or an affiliate of an entity that administers or manages a Lender.

 

45



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans and Competitive
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, or the financial condition of the Borrower or any
Subsidiary or the performance or observance by the Borrower or any Subsidiary of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The Borrower, the Administrative
Agent and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary, and such entries in the
Register shall be conclusive absent manifest error. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Borrower and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders and
the Borrower. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitment and the Loans owing to it); provided,

 

46



--------------------------------------------------------------------------------

however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.15, 2.17 and 2.21 (and shall have the duty to
mitigate under Section 2.22) to the same extent as if they were Lenders
(provided that unless such participation was consented to by the Borrower, each
participating bank or other entity shall only be entitled to the benefit of the
cost protection provisions contained in Sections 2.15, 2.17 and 2.21 to the same
extent as its participating Lender) and (iv) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, “Company Private”,
“Raytheon Private” or “Proprietary”, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to a Federal Reserve Bank without the consent of the Borrower or
the Administrative Agent to secure extensions of credit by such Federal Reserve
Bank to such Lender; provided that no such assignment shall release a Lender
from any of its obligations hereunder or substitute any such Bank for such
Lender as a party hereto. In order to facilitate such an assignment to a Federal
Reserve Bank, the Borrower shall, at the request of the assigning Lender, duly
execute and deliver to the assigning Lender a promissory note or notes
evidencing the Loans made to the Borrower by the assigning Lender hereunder.

(i) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to Section 2.01 or
2.03(e), provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
(and, if such Loan is a Competitive Loan, shall be deemed to utilize the
Commitments of all the Lenders) to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the related Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one

 

47



--------------------------------------------------------------------------------

day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04 or in Section 9.16, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.

(k) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees (i) to pay all
reasonable out-of-pocket expenses incurred by the Agents and the Arrangers in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions hereby or thereby contemplated shall be consummated), including
the reasonable fees, charges and disbursements of Simpson Thacher & Bartlett
LLP, counsel for the Agents and (ii) to pay all out-of-pocket expenses incurred
by any Agent, either Arranger or any Lender in connection with the enforcement
or protection of its rights in connection with this Agreement or in connection
with the Loans made hereunder, including the fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Agents, and, in connection with
any such enforcement or protection, the fees, charges and disbursements of any
other counsel for any Agent or any Lender. The Borrower shall not be obligated
to reimburse out-of-pocket legal expenses pursuant to the preceding sentence for
more than one law firm for the Agents incurred in connection with the
preparation of this Agreement or in connection with any particular amendment,
modification or waiver of the provisions hereof.

(b) The Borrower agrees to indemnify each Agent, each Arranger and each Lender,
each Affiliate of any of the foregoing persons and each of their respective
directors, officers, employees, advisors and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses result from
the gross negligence or willful misconduct of such Indemnitee.

(c) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the

 

48



--------------------------------------------------------------------------------

invalidity or unenforceability of any term or provision of this Agreement, or
any investigation made by or on behalf of any Agent or any Lender. All amounts
due under this Section 9.05 shall be payable on written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or any affiliate,
branch or agency thereof to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or the payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby, (ii) change
or extend the Commitment or decrease the Facility Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the provisions of
Section 2.18, the provisions of Section 9.04(i), the provisions of this Section
or the definition of the term “Required Lenders”, without the prior written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.

(c) Notwithstanding Section 9.08(b), the Commitments of any Defaulting Lender
that is not a Performing Lender shall be disregarded for all purposes of any
determination of whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.08(b)), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; and provided further that the Commitment of a Defaulting
Lender may not be increased without the consent of such Defaulting Lender.

 

49



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement and the Fee Letters constitute
the entire contract among the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission (including in the form of a .pdf attachment) shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York

 

50



--------------------------------------------------------------------------------

State court or Federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) The Administrative Agent, each Lender and the Borrower hereby irrevocably
and unconditionally waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

SECTION 9.16. Confidentiality. The Administrative Agent and each of the Lenders
agrees to keep confidential (and to use its best efforts to cause its respective
agents and representatives to keep confidential) the Information (as defined
below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the Administrative Agent, any Lender or any
Lender Affiliate shall be permitted to disclose Information (a) to such of its
respective officers, directors, employees, agents, affiliates and
representatives as need to know such Information, (b) to the extent requested by
any regulatory authority or examining authority, (c) to the extent otherwise
required by applicable laws and regulations or by any subpoena or similar legal
process, (d) in connection with any suit, action or proceeding relating to the
enforcement of its rights hereunder, (e) to the extent permitted by
Section 9.04(g), or (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Agreement or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” shall mean all financial statements, certificates, reports,
agreements and information (including all analyses, compilations and studies
prepared by the Administrative Agent or any Lender based on any of the
foregoing) that are received from the Borrower or any Subsidiary and related to
the Borrower, any Subsidiary or any employee, customer or supplier of the
Borrower, other than any of the foregoing that were available to the
Administrative Agent or any Lender on a non-confidential basis prior to its
disclosure thereto by the Borrower, and which are in the case of Information
provided after the date hereof, clearly identified at the time of delivery as
confidential, “Company Private” or “Proprietary”. The provisions of this
Section 9.16 shall remain operative and in full force and effect regardless of
the expiration and term of this Agreement.

SECTION 9.17. Waiver and Consent of the Existing Credit Agreement. Each Lender
which is a Lender (as defined under the Existing Credit Agreement) under the
Existing Credit Agreement hereby (i) waives

 

51



--------------------------------------------------------------------------------

the requirement of Sections 2.10 and 2.12 of the Existing Credit Agreement that
termination of Commitments (as defined under the Existing Credit Agreement) and
prepayments of Loans (as defined under the Existing Credit Agreement),
respectively, may only be made upon at least three Business Days’ prior
irrevocable written notice and (ii) consents to the Borrower prepaying the Loans
(as defined under the Existing Credit Agreement) and terminating the Commitments
(as defined under the Existing Credit Agreement) under the Existing Credit
Agreement on the date of effectiveness of this Agreement.

SECTION 9.18. USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 9.19. Defaulting Lenders. Notwithstanding anything to the contrary
contained herein, the rights and remedies against a Defaulting Lender hereunder
are in addition to other rights and remedies which the Borrower may have against
such Defaulting Lender with respect to such Defaulting Lender’s failure to fund
any portion of its Loans required to be funded by it hereunder, and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any such failure.

[Remainder of page left blank intentionally; Signature page to follow.]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RAYTHEON COMPANY,

as the Borrower

By:  

/s/ Richard A. Goglia

  Name:   Richard A. Goglia   Title:   Vice President—Treasurer

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent

By:  

/s/ Anthony W. White

  Name:   Anthony W. White   Title:   Vice President

BANK OF AMERICA, N.A.,

as Syndication Agent and as a Lender

By:  

/s/ Kenneth J. Beck

  Name:   Kenneth J. Beck   Title:   SVP

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Documentation Agent and as a Lender

By:

 

/s/ Brian Reed

 

Name:

 

Brian Reed

 

Title:

 

Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Documentation Agent and as a Lender

By:

 

/s/ Karl M. Struder

 

Name:

 

Karl M. Struder

 

Title:

 

Director

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd By:  

/s/ Maria Iarriccio

  Name:   Maria Iarriccio   Title:   Authorized Signatory

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ James E. Bonetti

  Name:   James E. Bonetti   Title:   Authorized Signatory

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. By:  

/s/ Donald Schwartz

  Name:   Donald Schwartz   Title:   Senior Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Societe Generale By:  

/s/ Milissa A. Goeden

  Name:   MILISSA A. GOEDEN   Title:   DIRECTOR

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP Paribas By:  

/s/ Richard Pace

  Name:   RICHARD PACE   Title:   Managing Director By:  

/s/ Nanette Baudon

  Name:   NANETTE BAUDON   Title:   Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS Loan Finance LLC By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director By:  

/s/ Marie Haddad

  Name:   Marie Haddad   Title:   Associate Director

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ L. Peter Yetman

  Name:   L. Peter Yetman   Title:   Senior Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:  

/s/ Michael Madnick

  Name:   Michael Madnick   Title:   Managing Director By:  

/s/ Yuri Muzichenko

  Name:   Yuri Muzichenko   Title:   Director

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of New York Mellon By:  

/s/ Kenneth P. Sneider, Jr.

  Name:   Kenneth P. Sneider, Jr.   Title:   Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited By:  

/s/ John W. Wade

  Name:   John W. Wade   Title:   Deputy General Manager     Head of Operations
and Infrastructure

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of Nova Scotia By:  

/s/ Brian Allen

  Name:   Brian Allen   Title:   Managing Director

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lloyds TSB Bank plc By:  

/s/ Windsor Davies

  Name: Windsor Davies   Title: Managing Director Lloyds TSB Bank plc By:  

/s/ Russell Protti

  Name: Russell Protti   Title: Senior Vice President

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES By:  

/s/ Robert S. Taylor Jr

  Name: Robert S. Taylor Jr   Title: Senior Vice President By:  

/s/ Sandy Bau

  Name: Sandy Bau   Title: Assistant Treasurer

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Intesa Sanpaolo S.p.A. By:  

/s/ Luca Sacchi

  Name: Luca Sacchi   Title: VP By:  

/s/ Robert Wurster

  Name: Robert Wurster   Title: SVP

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation By:  

/s/ William M. Ginn

  Name:   William M. Ginn   Title:   Executive Officer

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Credit Industriel et Commercial By:  

/s/ Albert M. Calo

  Name:   Albert M. Calo   Title:   Vice President By:  

/s/ Eric Longuet

  Name:   Eric Longuet   Title:   Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Sovereign Bank By:  

/s/ Jorge Schwarz

  Name:   Jorge Schwarz   Title:   Senior Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. Bank N.A. By:  

/s/ Michael P. Dickman

  Name:   Michael P. Dickman   Title:   Vice President     U.S. Bank, N.A.

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Abu Dhabi International Bank Inc. By:  

/s/ David J. Young

  Name:   David J. Young   Title:   Vice President By:  

/s/ Pamela M. Sigda

  Name:   Pamela M. Sigda   Title:   Senior Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

Riyad Bank, Houston Agency By:  

/s/ Paul N. Travis

  Name:   Paul N. Travis   Title:   Vice President & Head of Corporate Finance
By:  

/s/ Richard P. Zimpfer, II

  Name:   Richard P. Zimpfer, II   Title:   Vice President & Controller

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Northern Trust Company By:  

/s/ Tamara M. Dowd

  Name:   Tamara M. Dowd   Title:   Vice President

 

SIGNATURE PAGE – RAYTHEON 364-DAY CREDIT AGREEMENT